Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 1 of 24
1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:21-cv-00105-DDD-NRN

Dana Morris-Blake, Plaintiff

Vv.

Apple Valley East Condominium Association, Inc.,

Defendant

Moeller Graf, PC

 

Co-Defendant

AMENDED COMPLAINT SUBMITTED PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE RULE 15(a)(1)(B)

A. PLAINTIFFS INFORMATION

Dana Morris-Blake
91 Newark Street, Unit D, Aurora, CO 80012

Telephone number: 720-525-7037. Email Address: dmbauthor@gmail.com

B. DEFENDANT(S) INFORMATION
Defendant 1: eye Valley East Condominium Association, Inc., hereinafter referred to as
3190 S. Vaughn Way, Suite 550, Aurora, CO 80012
Telephone number: 720-571-1440, No email address known.

Defendant 2: Moeller Graf, PC, hereinafter referred to as “MG”
385 Inverness Parkway, Suite 200, Englewood, CO 80112

Telephone number: 720-279-2568, No company email address known.
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 2 of 24
2

C, JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

ee

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

US Bankruptcy Code - Section 524 of Title 11 of the United States Code

Federal Fair Debt Collections Practice Act of the Federal Trade Commission

The Right to Privacy under the 4th Amendment of the Constitution of the United

States

4. The Protection Against Illegal Search and Seizures under the 4th Amendment of

the Constitution of the United States

Threatening under the 4th Amendment of the Constitution of the United States

6. The Right to Due Process under the 14th Amendment of the Constitution of the
United States

7. The Inalienable Rights of the Declaration of Independence

Colorado Rules of Professional Conduct as Adopted by the US District Court of

Colorado.

9. Federal False Statement Statute

Nr

a

oa

N/A __ Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of

 

If Defendant | is an individual, Defendant 1 is a citizen of

 

If Defendant | is a corporation,

Defendant 1 is incorporated under the laws of (name of
state or foreign nation).

Defendant 1 has its principal place of business in (name of
state or foreign nation).

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 3 of 24
3

D. STATEMENT OF CLAIM(S)
CLAIM ONE:

Moeller Graf, PC (MG) and Apple Valley East Condominium Association, Inc. (AVE)
have engaged in activity attempting to take illegal possession of the Plaintiff's property located
at 91 Newark Street, Unit D, Aurora, CO 80012 based on what they claim to be “unpaid
pre-petition assessments” in the amount of $8,020.40. Moeller Graf, PC is an attorney firm hired
by AVE for debt collection. We filed a joint Chapter 7 Bankruptcy on 5/31/18. The bankruptcy
was successful. Moeller Graf, PC was directly notified of the same and also acknowledged the
same in a letter dated 12/4/18. AVE was listed in the bankruptcy discharge; which carries a
permanent injunction. This discharge injunction prohibits creditors from pursuing amounts
discharged in bankruptcy.

On or about August 17, 2020, Apple Valley East Condominium Association, Inc. signed a
resolution for foreclosure action based on the amount discharged in bankruptcy. On or about
September 3, 2020, Moeller Graf, PC sent to Plaintiff a Notice of Intent to Seize Property Under
Judicial Foreclosure. On or about September 24, 2020, Moeller Graf, PC filed a commencement
of action for foreclosure and request for Sheriff’s sale to seize the property. A summons was
served to Plaintiff on October 12, 2020 to respond to the request for Sheriff’s Sale based on what
they claim to be “unpaid pre-petition assessments.” These actions are a violation of the
bankruptcy discharge injunction.

As per the Supreme Court of the United States ruling in the case of Taggart v. Lorenzen,

it is the opinion of the SCOTUS that all debts are discharged unless they are a debt listed as

exempt from discharge under Section 523. This debt is not listed as exempt from discharge. The
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 4 of 24
4

Debtor must prove a violation by showing clear and convincing evidence that the Creditor/Debt
Collector violated a specific and definite order of the court. This evidence must instantly tilt the
evidentiary scales in the affirmative when weighed against the evidence.

The bankruptcy discharge order which was directly delivered to the Defendants is the
order of the court which has been violated. Apple Valley East Condominium Association, Inc. is
clearly listed on the bankruptcy discharge order. Moeller Graf, PC is clearly listed as a recipient
of the bankruptcy discharge order. The Plaintiff has presented “clear and convincing evidence”
that “instantly tilts the evidentiary scales in the affirmative when weighed against the evidence”
as per the ruling of the Supreme Court.

In applying Taggart v. Lorenzen for this consumer case, there are two things to examine:
the test of reasonable doubt as per the standard set by SCOTUS and when the payment default
occurred.

In regards to the test of reasonable doubt, is there reasonable doubt that the Creditor/Debt
Collector violated a definite court order? There is no doubt at all that the Defendants violated a
definite court order. They have violated that bankruptcy discharge order through their actions in
attempting to collect debt discharged in bankruptcy.

In regards to when the payment default occurred, it is clear that the amount was owed
prior to May 31, 2018 when the Plaintiff filed Chapter 7 Bankruptcy. Because AVE was listed in
that discharge order, the amount was discharged with a permanent injunction placed over that
debt. The Plaintiff is no longer responsible for the debt. The Creditor/Debt Collector is
prohibited from attempting to collect that debt whether directly or through a lawsuit. In this
case, the Defendants have used the attempt to seize the property owned by the Plaintiff using that

pre-petition amount in an attempt to not only collect that debt, but also take illegal possession of
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 5 of 24
5

the Plaintiff’s home as per the request for Sheriff’s sale which was filed in 18th Judicial Court of
Colorado.

This complaint filing is consistent with US Bankruptcy Code Section 524 of Title 11 of
the United States Code. This is a bankruptcy code which states that a discharge, “operates as an
injunction against the commencement or continuation of an action, the employment process, or
an act.” An injunction under the terms of a bankruptcy is a legal term used which means that no
one can take any action against a consumer regarding a discharged debt. Per the law, this
includes the filing of any lawsuit attempting to collect a debt discharged in bankruptcy. Doing so
is a violation of a Federal Judge’s order. If it is listed in bankruptcy and recorded in discharge,
the consumer is no longer liable for the debt.

The bankruptcy discharge injunction exists as per Title 11 U.S. Code 524 (a)(2) which
specifies the permanent injunction. This concurrently aligns with the ruling in the case of Hardy,
97 F. 3d, at 1390. It was ruled that a discharge relieves a debtor “from all debts that arose before
the date of the order for relief.” The ruling of the Supreme Court of the United States further
reiterates this in its own ruling of 2019 in Taggart v. Lorenzen. The Defendants have clearly
violated the order of the court by violating the bankruptcy discharge with their unlawful and
illegal actions.

In the case of Local Loan Co. v. Hunt, it is the opinion of the Supreme Court of the
United States, “That such an assignment, even if a lien under the state law, should survive the
discharge of the debt in bankruptcy, would be contrary to the policy of the Bankruptcy Act to
free the debtor; and so it must be held, where the suit is ancillary in the bankruptcy court to
enforce the discharge, though the decisions of the state court be to the contrary. P. 244. 67 F.2d

998, affirmed.” The State does and must honor a bankruptcy discharge and its associated
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 6 of 24
6

injunction. This Supreme Court ruling further deems the State Action involving the statutory lien
based on “unpaid pre-petition assessments” claimed by the Defendants as illegal and unlawful;
thus null and void as well as unenforceable and avoided.
https://casetext.com/case/local-loan-co-v-hunt,

Title II U.S. Code 1692 § 522 Exemptions “Unless the case is dismissed, property
exempted under these sections is not liable during or after the case for any debt of debtor that
arose or that is determined under 502 of this title as if such had arisen, before the commencement
of the case except - (2) A debt secured by a lien that is not avoided under subsection (f)(3).”
Subsection (f)(3) states, “In a case in which State law that is applicable to the debtor.. .(b) either
permits the debtor to claimed exemptions under State law without limitation in amount, except to
the extent that the debtor has permitted the fixing of a consensual lien on any property, or
prohibits avoidance of a consensual lien on property otherwise eligible to be claimed as exempt

roperty.””_ “*...the debtor may not avoid the fixing of a lien on an interest of a debtor or a
dependent of the debtor in property if the lien is a nonpossessory, nonpurchase money security
interest in implements, professional books, or tools of the trade of the debtor or a dependent of
the debtor, or farm animals, or crops of the debtor or a dependent of the debtor to the extent the
value of such implements, professional books, tools of the trade, animals, or crops exceeds
$5000.”

None of these apply to the Plaintiff. The Chapter 7 Bankruptcy was successful; not
dismissed. Therefore, we avoid any type of lien involving bankruptcy per these specific State
guidelines outlined in the Bankruptcy Code. The said statutory lien is unlawful, avoided, and

unenforceable; based on the bankruptcy discharge injunction, bankruptcy code exemptions
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 7 of 24
7

mentioned herein, and rulings of the Supreme Court of the United States which supersede any
Local, State, or Federal rulings.

The statutory lien claimed by AVE does not survive bankruptcy, is avoided, and is
unenforceable. The actions and proceedings of the defendants in their attempt to illegally seize
and foreclose via Sheriff’s sale on our property located at 91 Newark Street, Unit D, Aurora, CO
80012 through illegal collection of debt discharged in Chapter 7 Bankruptcy Case No.
18-14724-MER are illegal. See Exhibit ECF No. 1, No. 1-1, No. 1-2, and No. 1-3. Both
defendants were served via waiver. See Exhibit ECF No. 26 through No. 40. In filing of the
request for Sheriff’s sale, the amount referenced as owed is the amount actually discharged in
bankruptcy. See Exhibit ECF No. 10, 10-1, 10-2, 10-3, 10-4, 10-5, 10-6, and 10-7.

Foreclosure action is only justified in the event of either delinquency of a mortgage with
a bank/lender or delinquency of dues and assessments of an HOA. We are not delinquent in
dues or assessments with AVE and have not been since December, 2019. We are not delinquent
in our mortgage with Flagstar Bank. A Sheriff’s sale of any property due to foreclosure is only
valid in the event of delinquent HOA dues/assessments or default on mortgage. See Exhibit ECF
No. 14, No. 14-1, No. 15, No. 17, No. 17-1, No. 17-2, and No. 17-3.

In fact, upon satisfying payment to eliminate our delinquency in December, 2019, we
received an email from David Parker of Moeller & Graf officially acknowledging that collections
have been fulfilled. In addition, Moeller & Graf filed a Satisfaction of Judgment with Arapahoe
County Court on April 6, 2020 further acknowledging the same. Beyond May 31, 2018 upon
filing of our Chapter 7 Bankruptcy, there are no assessments or statutory liens noted in the said
amount involving the summons in any correspondence or ledgers. See Exhibit ECF No. 2, No.

3, No. 5, No. 6, No. 7, No. 8, and No. 13.
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 8 of 24
8

Due to these facts, the following holds true:

AVE cannot claim a “Super Lien.” Colorado HOA law states that a super lien can only
be imposed for assessments due within six months of the filing of the foreclosure action. We
have had no delinquencies of dues or assessments for the entire year and definitely not over the
six months prior to their filing of foreclosure. Per Colo.Rev.Stat § 38-33.3-316(2)(b), “In
Colorado, an HOA gets a super lien in an amount equal to the common expense assessments
which would have come due during a six-month perior before the HOA or a lender with a senior
lien starts a foreclosure action.” This means that AVE has a super lien amount of zero. The
amount referenced in the summons is an amount due prior to filing bankruptcy on 5/31/18. See
Exhibits ECF No. 18, No. 19, and No. 20.

CLAIM TWO:

This is a blatant criminal attempt to take illegal possession of the property. An attempt to
illegally take possession of someone’s property constitutes Attempted Theft. Attempted theft is a
criminal act and punishable by law.

An actual act of theft does involve not only knowingly obtaining control over the owner’s
property without authorization, but also doing so with the specific intent to permanently deprive
the owner of property. The actions of the Defendants constitute an “attempt” of Theft, which is
punishable by law pursuant to C.R.S. § 18-4-405. The Plaintiff seeks relief to prevent this action
from becoming successful. They are attempting to obtain property through illegal means and as
per their violation of the bankruptcy discharge injunction; an overt violation of a Federal Judge’s
order, and a direct violation of the two Supreme Court rulings of Taggart v. Lorenzen and Local

Loan Co. v. Hunt as previously shown. Evidentiary documents show proof of attempted
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 9 of 24
9

commission through the actions of the Defendants. Plaintiff is not claiming that “theft” has
already occurred, but rather citing an “attempt” and seeking relief for protection from the same.

Their claim of having carried a statutory lien since the time of our filing of bankruptcy is
illegal, null, and void for the following reasons:

e The Chapter 7 Bankruptcy was filed on May 31, 2018, not June 1, 2018.

e Under US Bankruptcy Code, only a secured lien can be enforceable after bankruptcy
discharge. This lien in question is not secured as it does not involve any type of
mortgage, personal loan, credit card, or other line of credit. AVE has no ownership of
the property of any type and the claimed amount referenced in the summons is no longer
owed as per bankruptcy discharge.

e AVE is listed in our bankruptcy discharge. See Exhibit ECF No. 1. The said amount
contained in the Summons is a pre-petition amount discharged in bankruptcy. As per
Section 524 of Title 11 of the United States Code and the Supreme Court ruling in
Taggart v. Lorenzen, we are not liable for debts discharged in bankruptcy.

e Furthermore, Bejar Ahmehti appeared before the Bankruptcy Court in July, 2018. As per
the document which we received, he presented as appearing on behalf of AVE
referencing AVE as a “secured creditor.” He perjured himself before the US Bankruptcy
Court. AVE is not a “secured creditor.” A “secured creditor” is defined as “any creditor
or vendor with issuance of a credit product that is backed by collateral...”
(www.investopedia.com). The amount in question does not involve mortgage or personal
loans, credit cards, financial products, or other lines of credit. Having made such a false
representation of AVE being a “secured creditor,” Mr. Ahmeti has violated the Federal

False Statement Statute 18 U.S.C. Section 1001. In addition, he has violated the Federal
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 10 of 24
10

Debt Collections Practice Act of 15 U.S.C. Section 1692; which prohibits “intrusive or
deceptive practices when collecting debts.”

e Ina letter from MG dated December 4, 2018, it is acknowledged Plaintiff successfully
filed Chapter 7 Bankruptcy on May 31, 2018. It is further acknowledged in that letter
that Plaintiff is “no longer liable for the pre-petition amount,” but still liable for future
assessments. Despite this acknowledgement, they contradicted themselves by claiming in
the Summons that we filed bankruptcy on 6/1/18. MG contradicted themselves by
claiming that the Pre-Petition Lien that was not discharged when AVE was in fact listed
in bankruptcy discharge. In addition, the lack of recording of the same amount in future
property ledgers and correspondence after May 31, 2018 is further acknowledgment that

Plaintiff is no longer liable for the pre-petition amount.

Filing bankruptcy is a Constitutional right under Article I, Section 8, Clause 4 of the U.S.
Constitution; having existed in some way since the Bankruptcy Act of 1800. In the case of Cent.
Va. Cmty College v. Katz U.S. 356, 370 (2006), it was determined that “its primary purpose has
long been to relieve the honest debtor from the weight of the oppressive indebtedness and permit
him to start afresh free from the obligations and consequences upon business misfortunes.” The
violation of the discharge injunction of the Chapter 7 Bankruptcy by the Defendants inhibits the

right of the Plaintiff to “start afresh” as per the ruling.

As per 11 U.S. Code § 545 (1)(£) regarding statutory liens, the trustee may avoid the
fixing of a statutory lien on property of the debtor to the extent that such lien - (1)first becomes
effective against the debtor (f) “at the time of an execution against property of the debtor levied

at the instance of an entity other than the holder of such lien.” The Plaintiff avoids the fixing of

10
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 11 of 24
11

the statutory lien as it was levied by Moeller Graf, PC; an entity other than the holder of the

statutory lien which is Apple Valley East Condominium Association, Inc.

In the case of Simmons v. Roundup Funding, LLC, 622 F. 3d 93, 96 (2 d Cir 2010), it was
held that “the FDCPA is designed to protect defensiveness debtors and to give them remedies
against abuse by creditors.” In the case of Local Loan Co. vs. Hunt, 292, U.S. 234, 244 (1934),
it was ruled that the FDCPA itself was enacted in 1977 “due to abundant evidence of the use of
abusive, deceptive, and unfair debt collection practices by many debt collectors that contribute to
the number of personal bankruptcies.” These actions of the Defending parties are in fact
abusive, deceptive, and unfair debt collection practices. Because the pre-petition amount was
discharged in bankruptcy, the Plaintiff is no longer liable. Their actions are abusive and
deceptive because they proceeded with these illegal and unlawful actions despite awareness of
the bankruptcy discharge. These actions were taken with direct knowledge of the successful
bankruptcy.

As per Title 11 US Code § 524 (a)(1) that, in both Chapter 7 and Chapter 13 cases, the
discharge automatically voids any judgment obtained at any time to the extent such judgment is a
determination of a debtors personal liability on a discharged debt. This includes a judgment
obtained both before and after the bankruptcy. Title 11 US Code§ 524 (a)(2) specifies that a
discharge order acts as an injunction. In the case of Hall v. Hall 524 U.S., “When a statutory
term is “obviously transplanted from another legal source,” it “brings old soil with it.”

In the case of In re Hardy, 97 F. 3d, at 1390, a violation of discharge injunction involves
both the creditor being “aware of the discharge” and that the creditor “intended the actions which
violated it.” The Defendants were clearly aware and actions which violated the discharge

injunction were intended. In addition, it was ruled that a discharge order relieves a debtor “from

11
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 12 of 24
12

all debts that arose before the date of the order of relief.” It operates as an injunction that bars
creditors from collecting any debt that has been discharged. This is a fact as per Title 11 US
Code § 524 (a)(2) as well. The Plaintiff is no longer liable for the pre-petition assessment
amount, but the Defendants continue to pursue illegal possession of the property based on the
amount.

As per 11 U.S. Code§ 549(a)(1) regarding postpetition transactions, “(a) Except as
provided in subsection (b) or (c)of this section, the trustee may avoid a transfer of the property of
the estate - (1) that occurs after the commencement of the case. As per 11 U.S. Code § 549
(d)(2), (d) “An action or proceeding may not be commenced after the earlier of (1) two years
after the date of the transfer sought to be avoided or (2) the time the case is closed.” The
bankruptcy discharge was officially filed on September 8, 2018. September 8, 2019 marked the
one year statute of limitations for revocation of a bankruptcy discharge. The two-year limitation
as per this statute expired as of September 8, 2020. Thus, the filing of the Commencement of

Action on September 24, 2020 is beyond this two-year post-petition transaction rule.

As per 11 US Code § 506 (d) (1) (2) regarding determination of secured status, “To the
extent that a lien secures a claim against a debtor that is not an allowed secured claim, such a lien
is void unless: (1) such claim is disallowed only under Section 502(b)(5) or Section 502(d) at this
time, or (2) “such claim is not an allowed secure claim due only to the failure of any entity to file
proof of such claim under section 501 of this title.” The lien is void as section 502 doesn’t
apply and the claim is not an allowed secured claim due to the existence of more factors than a

simple failure to file proof of such claim.

CLAIM THREE:

12
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 13 of 24
13

Both AVE and MG have violated the Fair Debt Collections Practices Act (FDCPA);
which is overseen by The Federal Trade Commission. Despite acting as an Attorney
representing AVE, MG has been hired by AVE for debt collection. As per the FDCPA, MG is
considered a debt collector as they are involved in debt collection. As a debt collector, MG is
bound by FDCPA rule. In the case of Fuller v. Becker & Poliakoff, 192 F Supp. 2d 1361 (CMC
Fla. 2002), the court held that homeowner association attorneys who “regularly collect or attempt
to collect debts are debt collectors for the purposes of FDCPA.” Therefore, attorneys who
regularly engage in collection activities on behalf of homeowners associations are “debt
collectors” subject to the requirements of the FDCPA.

Furthermore, under 15 USC § 1692a(6), AVE is considered to be a debt collector under
its exceptions. A creditor, “who, in the process of collecting his own debts, uses any name other
than his own which would indicate a third person is collecting or attempting to collect such
debts, may be considered a “debt collector” under the FDCPA. This deems AVE subject to the
requirements of FDCPA as well. MG is not an employee of AVE, thus the exclusion of “any
officer or employee of a creditor while in the name of creditor, collecting debts for such creditor”
does not apply. MG is a third party collecting or attempting to collect debt for AVE and with that
sole purpose. AVE is collecting a debt using a third party and under the name of that party. This
deems AVE a debt collector as per that section of the Act and equally responsible for these
violations of debt collection practices.

FDCPA prohibits debt collectors from using intrusive or deceptive practice when
collecting debts. Both AVE and MG have used their State action and attempt to seize our
property as a way to illegally collect this debt which has been discharged in bankruptcy. They

have filed a lawsuit with the intention of collecting a debt which is prohibited per FDCPA

13
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 14 of 24
14

statute. In the process, they are calling it a “pre-petition lien” with the underlying purpose of
attempting to take illegal possession of our property. This is evident as per 15 U.S.C. § 1692
and the following:

e That statute prohibits them from attempting to collect any amount not authorized by law.

e Cannot threaten suit, garnishment, or seizure of property without legal ability to do so.
Legally, plaintiff does owe the amount as per the permanent injunction.

e Cannot report or threaten to report false credit information. The summons filed contained
false information as the $8,020.40 amount was discharged in bankruptcy despite claims
that we still owe. AVE and MG were notified and well-aware of the bankruptcy. They
claim that the bankruptcy was filed on June 1, 2018 when in fact it was filed on May 31,
2018.

e It is required that a notice of collection be sent to debtors advising them of pending
action. We did not receive a notice of collection of the pre-petition amount allowing us
the 30-day required time to respond. AVE signed the resolution on August 17, 2020.
Moeller Graf PC sent the Notice of Judicial foreclosure on September 3, 2020. Joshua
Myers of Moeller Graf signed a commencement of action which included the foreclosure
action and filed it with the court on September 24, 2020. This is a 21-day time period.
We were served a summons with the resolution and commencement of action on October
12, 2020. Neither AVE nor MG in their collection efforts sent any notices to us prior to
these foreclosure activities as required per the following: 15 USC § 1692(11), 15 USC §
1692(a)(1), 15 USC §1692 g(a)(2), 15 USC § 1692g(a)(3), 15 USC §1692g9(a)(4), and 15

USC § 1692g(a)(5).

14
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 15 of 24
15

© It is prohibited to discuss debt with third parties without the consent of debtors. The
summons shows three other parties included in this effort. This is a completely illegal
effort. Thus, this action of including third parties is a violation of this Act. Per
subsection 805 involving “Communication with third parties,” “Except as provided in
section 1692b of this title, without the prior consent of the consumer given directly to the
debt collector, or the express permission of a court of competent jurisdiction, or as
reasonably necessary to effectuate a postjudgment judicial remedy, a debt collector may
not communicate, in connection with the collection of any debt, with any person other
than the consumer, his attorney, a consumer reporting agency if otherwise permitted by
law, the creditor, the attorney of the creditor, or the attorney of the debt collector.”
Despite this law, the Defendant’s have involved third parties in their State Action. The
violation of the FDCPA statute is a direct infringement of the Plaintiff’s Right to Privacy.

e They are prohibited from making false representations about the character and legal
status of the debt. This debt is not secured despite Bujar Ahmeti presented AVE to the
US Bankruptcy Court in July, 2018 as a secured creditor. It does not involve any type of
issuance of a credit product backed by collateral. There was also false representation in
the Summons with the claim of our filing bankruptcy on 6/1/18 when we actually filed on
5/31/18.

e The language of both the Summons submitted by Joshua Myers and Bejar Ahmeti and the
Notice of Judicial Foreclosure submitted by Joshua Myers attempt to overshadow and
deny our rights. This is a violation of the “Least Sophisticated Consumer” standard of
the FDCPA. AVE and MG have also violated this standard in their blatant attempt to

overshadow and take away our rights under the US Bankruptcy code. The attempt of

15
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 16 of 24
16

both MG and AVE to disguise their collection of the discharged debt while at the same
time attempting to take illegal possession of our property is also a violation of the “Least
Sophisticated Consumer” standard of the FDCPA per 15 USC § 1692e.

e There has also been a violation of 15 USC § 1692 subsection 806 regarding
“Harrassment or abuse.” The harassing emails from J. Christian Webert also known as
“Christian Webert” per correspondence are a violation of the “Least Sophisticated
Consumer” standard. We were being pressured to state “how (we) intend to proceed with
our Verification of Rule 120 response. However, according to the Verification of Rule
120 rules, a Judge must review our response under that rule and make a decision. This
action was still pending at the time of the harassing emails as no ruling had been made at
that time. They attempted once again to overshadow our rights.

e@ MG and AVE have violated 15 US Code 1692 under subsection 808 (6)(A) “Unfair
practices.” “Taking or threatening to take any nonjudicial action to effect dispossession
or disablement of property if: there is no present right to possession of the property
claimed as collateral through an enforceable security interest.” They have violated this
rule by involving other defendants who have no enforceable security interest. They
involved other entities through which we have no enforceable security interest issues or
problems.

e MG and AVE have violated FDCPA under Section 809 (b) “Validation of Debts.” They
violated this rule by failing to provide notice of the disputed debt with a 30-day period to
respond before any action. They are required to do this prior to any action for any

disputed debt. We were not afforded the opportunity to dispute their claim prior to any

16
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 17 of 24
17

foreclosure action being initiated. AVE could have followed this regulation prior to the
foreclosure resolution signed and prior to involving MG.

e MG and AVE have violated FDCPA under “Communication with Third Parties” This
section allows such communication “...as reasonably necessary to effectuate a
post-judgment judicial remedy.” However, because they were aware of the amount being
discharged in bankruptcy with collection prohibited, their action to include third parties is
a violation. It isn’t justified because their action alone is illegal and prohibited.

e MG and AVE have violated FDCPA under (d) Legal Pleadings. A communication in the
form of a pleading in a civil action shall not be treated as an initial communication for the
purposes of subsection (a). Their violation lies in their failure to follow the Validation of
Debts procedure.

e MG has violated FDCPA under Section 811 (a) (1)- “Legal Actions By Debt Collectors -
Venue.” “in the case of an action to enforce an interest in real property securing the
consumer’s obligation, bring such action only in a Judicial district or similar entity in
which such real property is located.” They did use the proper venue, but their action
taken in that venue was illegal as they were aware of the debt being discharged in
bankruptcy with a permanent injunction. There was no consumer obligation justifying
their action as we were no longer responsible for that debt which was discharged in
bankruptcy.

CLAIM FOUR:
In the midst of their illegal actions, MG has violated multiple Colorado Rules of
Professional Conduct for Attorneys. The US District Court for the District of Colorado adopts

the Colorado Rules of Professional Conduct for Attorneys. These violations are as follows:

17
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 18 of 24
18

As per “Client-Lawyer Relationship”- “A lawyer shall not counsel to engage, or assist a
client in conduct that the lawyer knows is criminal or fraudulent, but a lawyer may discuss
the legal consequences of any proposed cause of conduct with a client and may counsel or assist
a client to make good faith effort to determine the validity, scope, meaning, or application of
law.”

Not only was MG notified of our bankruptcy discharge and made aware of AVE being
included in that discharge, MG also acknowledged that that discharge was successful. Knowing
that this action was “criminal and fraudulent,” MG proceeded with illegal debt collection actions
violating the Bankruptcy Code and the Federal Judge’s order. They cannot claim to have been
simply helping or assisting a client. Clearly, MG has been assisting AVE with and engaging in
criminal and fraudulent activity breaking the law themselves.

As per “Client-Lawyer Relationship” - under “Competence” and “Thoroughness and
Preparation - Competent Handling” respectively - “A lawyer can provide adequate
representation in a wholly novel field through necessary study” and “Competent handling of a
particular matter includes inquiry into and analysis of the factual and legal elements of the
problem”

MG cannot claim having limited knowledge of the factual and legal elements as they
could have engaged in their own study of US Bankruptcy code and FDCPA. Even if MG had not
performed their own study, they were advised upon being served our response to their Colorado
18th Judicial Court summons under Verification of Rule 120, which contained detailed
information nearly mirroring the information contained in this very motion. Nonetheless, they
continued with their illegal collection efforts well aware of our desire for them to cease and

desist.

18
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 19 of 24
19

Plaintiff seeks the relief based on these facts in further demonstrating the illegal activity
of MG in its actions involving the State action. Orders to protect Plaintiff against these
violations of the Colorado Attorney Rules for Professional Conduct are necessary as part of the
need to prevent the success of this attempt to take illegal possession of the property.

CLAIM FIVE:

In addition, and as a violation of multiple Federal laws, regulations, and statutes, this
foreclosure action, illegal collection of debt, and criminal attempt to take illegal possession of
our home is a blatant infringement of our Constitutional rights as Citizens of the United States of
America and with multiple counts:

Embarking upon an obvious investigation and involving third parties is a direct violation
of privacy. As per the 4th Amendment of the Constitution of the United States of America, we
have a right to privacy. The right to privacy is part of the Fourth Amendment to the US
Constitution, which states, "The right of the people to be secure in their persons, houses, papers,
and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants
shall issue, but upon probable cause.” Their action to involve these third parties with an illegal
undertaking is a direct violation of our Constitutional right to privacy under the 4th Amendment.
In addition, there is no “probable cause” as we are not delinquent of dues or assessments
warranting any type of action. Also, our privacy was violated through Bujar Ahmeti’s false
representation of being a “secured creditor” affording him the opportunity to illegally receive
notifications regarding our bankruptcy as per his appearance before US Bankruptcy Court
making said request.

This blatant, illegal, unlawful, and unjustified criminal attempt to take illegal possession

of our home is a violation of the 4th Amendment of the Constitution of the United States of

19
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 20 of 24
20

America also because it is an “unreasonable seizure.” The 4th Amendment protects us against
unreasonable searches and seizures. This attempt to seize our property with a criminal attempt to
take illegal possession is “unreasonable” as we are not delinquent in dues or assessments to
warrant such a seizure of our property deeming this action a violation of both criminal and
constitutional law.

They have also violated our rights under the 4th Amendment of the Constitution of the
United States by illegally harassing us through the terroristic threatening involving their Notice
of Judicial Foreclosure letter. The threatening letter was sent illegally as their actions involved
illegal actions of both a criminal and civil nature. Terroristic threatening is a crime. Threatening
to take our home using illegal collection measures is terroristic threatening.

They have also violated our rights under the 14th Amendment of the Constitution of the
United States of America by unlawfully and illegally making a public claim of a false debt. This
constitutes a violation of due process of the 14th Amendment of the Constitution of the United
States of America. We have a right to due process which was violated when they publicly
reported this false debt slandering each of us publicly as individuals. This was also violated
when we were not given the proper notice and afforded the proper 30-day period to respond to
their debt dispute. Again, the debt is nonexistent as we are no longer liable as per the bankruptcy
discharge.

The actions of AVE and MG further violated our rights to due process under the 14th
Amendment as they attempted to accelerate their plight despite its unlawfulness. The foreclosure
action was filed and signed on August 17, 2020 and included in a Commencement of Action
signed and by Joshua Myers of MG, and then filed in the courts on September 24, 2020. The

Notice of Intent to Seize was dated September 3, 2020. They had already begun the action

20
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 21 of 24
21

without any type of notice or our ability to earlier defend. In addition, the emails from Christian
Webert are evidence of further violation of our right to due process as they continued with their
illegal collections when our response to their summons had not even been reviewed by Judge
Martinez. Each of these facts are evidence of a lack of due process.

Corporations, having been designated as “persons” under various aspects of the law, are
protected from governmental entities under the Bill of Rights and per due process and equal
protection. The Bill of Rights applies only to governmental entities, not private individuals or
corporations. Corporations are not immune from the legal actions of private individuals and
corporations involving their own wrongdoing and violations of the law.

Thus, corporations can be held accountable when violations of the law involve the
infringement of Constitutional Rights. They are subject to lawsuits for their wrongdoing and to
held accountable for violations of rights of private citizens and in non-governmental matters.

The U.S. Federal Court does hear issues involving Constitutional rights. The matter of
their violation of the Constitutional rights of the Plaintiff is appropriate under this Court. Due
Process and Equal Protection will protect Corporations from misconduct of Local, State and
Federal Governments. They are not protected from Citizens who sue them based on their
wrongdoing and misconduct. https://law.jrank.org/pages/9429/Privileges-Immunities.html

Individuals have the “Right to Sue” as per the Privileges and Immunities Clause of
Article IV of the U.S. Constitution and the Fourteenth Amendment. The privileges and
immunities that are protected under Article IV include “the right to receive protection from state
government; the right to acquire and possess all kinds of property; the right to travel through or

reside in any state for purposes of trade, agriculture, or professional endeavors; the right to claim

21
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 22 of 24
22

the benefit of the writ of HABEAS CORPUS; the right to sue and defend actions in court; and
the right to receive the same tax treatment as that of the citizens of the taxing state.”
https://law.jrank.org/pages/9429/Privileges-Immunities.html

Furthermore, the Comity Clause of the Fourteenth Amendment does not extend the
designation of “persons” to corporations. “In contradistinction to the Supreme Court’s approach
under the Fourteenth Amendment of treating humans and corporations as functional equivalents,
under the Comity Clause the Court has not extended corporations “citizenship.” The Supreme
Court’s holding that corporations are not covered by the Comity Clause traces back to Bank of
Augusta v. Earle, 38 U.S. 519, 587 (1839), where the Court concluded that “[t]he only rights [a
corporation] can claim are the rights which are given to it in that character, and not the rights
which belong to its members as citizens of a state.” (Also note that “corporations are neither
persons nor partners, but artificial bodies politic, created by act of state, always ad hoc, and their
franchises are granted for public good, of which they are the supposed instruments.”) This
central holding has been reaffirmed repeatedly by the Supreme Court.”
https://www.americanbar.org/groups/crsj/publications/human_rights_magazine_home/we-the-pe
ople/we-the-people-corporations/

CLAIM SIX:

This entire ordeal has caused extreme and undue emotional and mental stress upon the
Plaintiff leading to physical illness. In addition, the Plaintiff has suffered an economic impact
due to lost time from business, marketing, and building. The Plaintiff seeks relief for monetary
compensation for these economic and non-economic general damages and as per Title 11 U.S.

Code § 363 (k)(1), the bankruptcy code provides for a willful violation that an injured consumer

22
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 23 of 24
23

shall recover actual damages, costs, and attorney fees and where appropriate punitive damages
and including “emotional distress” as per Taggart v. Lorenzen.
E. REQUEST FOR RELIEF

We are officially requesting that a permanent injunction and cease & desist order be
issued against Apple Valley East Condominium Association (AVE), Moeller & Graf (MG), any
other present or future community management agencies, and any other present or future legal
counsel, prohibiting them from any further attempts to seize our home using these grounds of
illegal collection of assessments discharged in our Chapter 7 Bankruptcy filed on May 31, 2018
with criminal attempts to take illegal possession of our home.

For the impact that it has had on my family, we are requesting an amount of $8500 in
restitution from both companies due to the emotional injury involving the depression and anxiety
which Mr. Blake suffered, the physical injury involving the exacerbation of Psoriasis which Mrs.
Blake suffered as a result of the emotional stress, and the new diagnosis of elevated blood
pressure caused by stress and anxiety which is uncontrolled and requires new medication, and
the violation of our protection under the “least sophisticated consumer” standard with the
harassing actions and communications. See Exhibit ECF No. 21, No. 22, No 23, No. 24, and No.
25.

Due to the extreme violation of multiple Federal, Civil, and Constitutional rights, we are
requesting an amount of $3,000,000 and no less than $1,500,000 dollars from both Moeller Graf,
PC and Apple Valley East Condominium Association, Inc. due to potential future damage of our
personal and professional reputation with public listing of falsified debt, the violation of our

privacy, the violation of protection against unreasonable seizures and the terroristic threatening

23
Case 1:21-cv-00105-DDD-NRN Document 56 Filed 04/25/21 USDC Colorado Page 24 of 24
24

that it entailed, the violation of our right to due process, and the extreme physical, emotional, and
mental stress involved with this entire ordeal.

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or

discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

Din Dhawablate

Dana Morris-Blake

ylos Lay

Date

(Form Revised December 2017)

24
